[Cite as Heritage Court, L.L.C. v. Merritt, 187 Ohio App.3d 117, 2010-Ohio-1711.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               LOGAN COUNTY




HERITAGE COURT, L.L.C.,

        APPELLEE,                                                  CASE NO. 8-09-19

        v.

MERRITT,                                                           ERRATUM TO OPINION

        APPELLANT.




                      Appeal from Bellefontaine Municipal Court
                             Trial Court No. 09 CVG 978

                                     Judgment Affirmed

                            Date of Decision:         April 19, 2010




APPEARANCES:

        Ann E. Beck, for appellee.

        Byron K. Bonar and Lauren E. Dreshman, for appellant.
Case No. 8-09-19


       ROGERS, Judge.

       {¶1} Defendant-appellant, April Merritt, appeals the judgment of the

Bellefontaine Municipal Court granting summary judgment in favor of plaintiff-

appellee, Heritage Court, L.L.C. (“Heritage”), and ordering her to vacate her

government-subsidized apartment. On appeal, Merritt argues that the trial court

erred as a matter of law in holding that Lawrence Beair was an unauthorized

resident of her apartment, that the trial court’s finding that Beair was residing at

the apartment was against the manifest weight of the evidence, and that the trial

court erred by failing to find that the restriction on guest visitation in her lease was

unreasonable and violated her constitutional right to privacy. Based upon the

following, we affirm the judgment of the trial court.

       {¶2} In September 2009, Heritage filed a complaint for forced entry and

detainer against Merritt and “John Doe, Unauthorized tenant,” stating that Merritt

was a tenant of its premises at 1044 Heritage Court in Bellefontaine, Ohio, rent for

which was subsidized by the Department of Housing and Urban Development

(“HUD”). Heritage alleged that Merritt had failed to comply with the terms of her

lease by (1) allowing unauthorized persons to reside in the unit, including Larry

Beair, (2) allowing visitors to disturb the rights and comfort of neighbors, and (3)

failing to report changes in household income. Additionally, Heritage stated that it

had served Merritt with a 30-day notice in writing to leave the premises on June



                                          -2-
Case No. 8-09-19


12, 2009, and that she had refused to leave and wrongfully maintained possession

of the property. Heritage attached to its complaint a copy of the lease for the

government-subsidized apartment, the terms of which provided as follows:

       13. General Restrictions: The TENANT must live in the unit and the
       unit must be the TENANT’S only place of residence. The TENANT
       shall use the premises only as a private dwelling for himself/herself
       and the individuals listed on the Certification and Recertification of
       Tenant Eligibility. The TENANT agrees to permit others to reside in
       the unit only after obtaining the prior written approval of the
       LANDLORD. * * *

       14. Rules: The TENANT agrees to obey the House Rules which are
       Attachment No. 3 to this Agreement. The TENANT agrees to obey
       additional rules established after the effective date of this
       Agreement. * * *

(Underlining and capitalization sic.)

       {¶3} Additionally, the record reflects that Merritt signed a “Guest Rules

Lease Addendum” in July 2008, which provided that it was incorporated into the

lease and that

       [r]esidents’ guests may not stay at the community for longer than a
       total of one (1) week in any six-month period, unless they get prior
       consent from the owner or manager. Guests, who will be staying
       longer than one (1) week in any six-month period, must fill out an
       application to have their names added to the lease for the apartment
       they are visiting.

       {¶4} In October 2009, Merritt filed an answer to Heritage’s complaint,

denying the allegations concerning the unauthorized tenant. Contemporaneously,




                                        -3-
Case No. 8-09-19


Merritt filed a motion to dismiss or motion for summary judgment,1 in which she

asserted that Heritage’s notice terminating the lease was insufficient under federal

requirements because it did not state the reasons for eviction with specificity.

Thereafter, the trial court held a hearing on the eviction action, at which the

following testimony was heard.

           {¶5} Merritt testified that she signed a lease addendum with Heritage

regarding visitors, which provided that she was not permitted to have a guest stay

at the community for longer than a total of one week in any six-month period

without written consent; that Larry Beair was her boyfriend of approximately five

months; that Beair stayed overnight at her apartment approximately one night

every two weeks and spent the day approximately four days out of the week at her

apartment; that at night, Beair lived either at his parents’ house or at his friend’s

house; that Beair received a piece of mail addressed to him at 1044 Heritage

Court, but that he used her address only because the mail pertained to a paternity

test that he did not want his parents to see; that Beair was at her apartment in June

2008 when police officers came to investigate reports of a minor receiving a tattoo

at her apartment; and that Beair did not keep any clothing at her apartment except

one or two items.




1
    We note that the memorandum in support is partially illegible.


                                                      -4-
Case No. 8-09-19


       {¶6} Darlene O’Brien testified that she was the manager at the Heritage

Court Apartments; that she served a notice to leave the premises on Merritt on

June 12, 2009; that she believed Beair was residing at Merritt’s apartment because

she had seen him standing in the doorway of the apartment in his boxer shorts,

being “very casual,” walking to the property, and opening the door; that she had

observed Beair in an altercation in the parking lot with his wife, Sasha Beair, and

Merritt; that after the parking-lot altercation, she observed Beair’s mother arrive at

the apartment complex and carry items such as stereos, clothing, speakers, and

Rubbermaid containers into Merritt’s apartment; that she had received numerous

telephone calls and anonymous letters from other tenants concerning problems

with Beair; that she worked at Heritage Court five days a week and had seen Beair

coming in and out of Merritt’s apartment approximately six times during a five-

day period; that since she served the notice of eviction, she still observed Beair at

Merritt’s apartment on a regular basis, although he walked behind the maintenance

building rather than on the sidewalk; that she requested that Merritt produce either

six months’ of rent receipts, a signed lease, or a current utility bill demonstrating

Beair’s address, but Merritt did not produce any of those documents; that the lease

addendum limited guests to a total of seven overnight stays in a six-month period;

and that she had observed Beair at Merritt’s apartment for approximately six

months. On cross-examination, O’Brien testified that she did not know for certain



                                         -5-
Case No. 8-09-19


whether Beair stayed overnight at Merritt’s apartment, but that she believed he did

because, at least three days per week, he was there when she left work and was

still present when she came into work at 7:30 a.m.

       {¶7} Beair testified that he lived at his friend’s trailer in Alpine Parkway

or with his mother; that he and Merritt had been in a relationship for

approximately four or five months; that he stayed at Merritt’s apartment

approximately one night per week; that he did not store any of his clothing at

Merritt’s apartment; that he had one piece of mail sent to him at Merritt’s address

because it pertained to a paternity action that he did not want his parents to know

about; that he did not have a lease or rental agreement either with his friend at

Alpine Parkway or with his parents; that he was at Merritt’s apartment almost

every day to visit her and help her with her children; that after the domestic

dispute in the parking lot with his wife and Merritt, he moved some of his personal

property into Merritt’s apartment, but that his parents came and retrieved it the

next day; and that he was unemployed and was not allowed to become a resident

at the Heritage Court Apartments because he had a drug conviction and had

previously been evicted from an apartment.

       {¶8} Joanne Beair testified that she was Beair’s mother; that Beair did not

live with Merritt; that Beair received his mail at his parents’ house; that Beair kept

some of his clothing at his parents’ house and some at his friend’s house; and that



                                         -6-
Case No. 8-09-19


she did not recall transporting any of Beair’s personal property to Merritt’s

apartment in June 2009. However, she then testified that she did remember taking

some things to Merritt’s apartment because Beair’s wife wanted him to leave her

apartment, so she put the things into her car and took them to Merritt’s apartment

because she thought he was there, but that Beair did not take any of the property.

           {¶9} Additionally, at the hearing, Merritt’s counsel argued that the

restriction limiting a guest’s visitation to one week out of a six-month period was

unreasonable and unconstitutional, as it violated her constitutional right to privacy.

           {¶10} After the testimony was heard, the trial court orally ruled that the

restriction on guests in the lease was neither unreasonable nor unconstitutional,

issued a judgment entry finding in Heritage’s favor, and ordered that Merritt and

Beair vacate the premises by October 31, 2009.

           {¶11} It is from this judgment that Merritt appeals,2 presenting the

following assignments of error for our review.

                                        Assignment of Error No. I

            The trial court erred as a matter of law by holding that Lawrence
            Beair was a resident at Ms. Merritt’s apartment.

                                        Assignment of Error No. II

            The trial court’s finding that Lawrence Beair was a resident at Ms.
            Merritt’s apartment is against the manifest weight of the evidence.



2
    We note that Heritage did not file an appellate brief.


                                                        -7-
Case No. 8-09-19


                            Assignment of Error No. III

       The trial court erred by failing to declare a violation of Ms. Merritt’s
       constitutional right to privacy when the trial court interpreted the
       lease to require that a guest be considered a resident if that guest
       stays at an apartment seven separate non-consecutive days in a six
       month period.

                             Assignment of Error No. I

       {¶12} In her first assignment of error, Merritt argues that the trial court

erred as a matter of law by holding that Beair was a resident at her apartment.

Specifically, Merritt argues that the trial court misinterpreted the lease by not

defining the term “week” as seven consecutive days, under which Beair would not

have been considered a “resident” and the guest rules would not have been

violated. We disagree.

       {¶13} Interpretation of written contracts, including lease agreements,

involves a question of law. Lovewell v. Physicians Ins. Co. of Ohio (1997), 79

Ohio St.3d 143, 144. Appellate courts review issues of law de novo. Id.

       {¶14} It is well established that leases are contracts and, as such, are

subject to traditional rules governing contract interpretation. Mark-It Place Foods,

Inc. v. New Plan Excel Realty Trust, 156 Ohio App.3d 65, 2004-Ohio-411, ¶29,

citing Christe v. GMS Mgt. Co. (1997), 124 Ohio App.3d 84, 88; Frenchtown

Square Partnership v. Lemstone, Inc., 7th Dist. No. 99CA300, 2001 WL 503068;

Hamilton v. Briede (Apr. 21, 1997), 12th Dist. No. CA96-11-227, 1997 WL



                                         -8-
Case No. 8-09-19


194896. The fundamental purpose of contract interpretation is to determine and

carry out the intention of the parties, and the intention of the parties is presumed to

lie in the language used in the lease agreement. Mark-It Place Foods, 2004-Ohio-

411, at ¶29, citing Hamilton Ins. Servs., Inc. v. Nationwide Ins. Co. (1999), 86

Ohio St.3d 270, 273; Id., citing Foster Wheeler Enviresponse, Inc. v. Franklin Cty.

Convention Facilities Auth. (1997), 78 Ohio St.3d 353, 361. In interpreting the

language of a lease agreement, common words are presumed to hold their ordinary

meaning unless “(1) manifest absurdity results, or (2) some other meaning is

clearly evidenced from the instrument.” Id., citing Foster Wheeler at 361.

       {¶15} Here, the “Guest Rules Lease Addendum” incorporated into

Merritt’s lease provided that “[r]esidents’ guests may not stay at the community

for longer than a total of one (1) week in any six-month period, unless they get

prior consent from the owner or manager. Guests, who will be staying longer than

one (1) week in any six-month period, must fill out an application to have their

names added to the lease for the apartment they are visiting.” (Emphasis added.)

At issue here is whether the phrases “total of one (1) week in any six-month

period” and “one (1) week in any six-month period” mean a period of seven

aggregate days in a six-month period or a period of seven consecutive days in a

six-month period.




                                         -9-
Case No. 8-09-19


       {¶16} Black’s Law Dictionary defines “total” as “Whole; not divided; full;

complete” and defines “week” as “A period of seven consecutive days beginning

on either Sunday or Monday” or “Any consecutive seven-day period.” Black’s

Law Dictionary (9th Ed.2009) 1627, 1731. The American Heritage Dictionary

defines “total” as “The amount or quantity obtained by addition” and defines

“week” as “A period of seven days * * *.” American Heritage Dictionary (2d

Ed.College Ed.1985) 1280, 1371.

       {¶17} Although at least one source has defined “week” as a “consecutive

seven-day period,” we find it significant that the first mention of the one-week

term in the lease addendum is preceded by the term “total,” which modifies the

term “one (1) week.” If we interpreted “one (1) week” as Merritt contends, as a

period of seven consecutive days, the term “total” would be rendered meaningless.

Additionally, the fact that the lease addendum specifies that the one-week period

may not occur in any six-month period strengthens the argument that the term

“one (1) week” means seven aggregate days. Had the drafter intended “one (1)

week” to mean one consecutive seven-day period, there would be no reason for the

drafter to specify a six-month period.

       {¶18} Finally, we note that under Merritt’s suggested interpretation of the

lease addendum, a guest could conceivably stay at the community for seven

consecutive days out of every eight-day period during the entire lease period, and,



                                         -10-
Case No. 8-09-19


as long as he did not stay at the premises on the eighth day, he would not be

required to obtain consent from the management or have his name added to the

lease. We cannot find that the parties intended this result in executing the lease

agreement and lease addendum. See, e.g., Norwich Hous. Auth. v. Majewski

(Conn.Super.2000), 26 Conn.L.Rptr. 258 (finding that a lease prohibiting guests

from staying more than seven days during a one-month period unambiguously

meant seven aggregate days, as construing the term as consecutive days would

allow a guest to inhabit the apartment for seven out of every eight days for the

entire lease term, clearly contrary to the intention of the parties in light of the

entire lease agreement).

      {¶19} Due to the preceding, we find that the term “one (1) week” is

unambiguous as used in the lease addendum. Accordingly, we find that the trial

court appropriately construed the guest-rules lease addendum as referring to an

aggregate seven days within a six-month period, and we overrule Merritt’s first

assignment of error.

                            Assignment of Error No. II

      {¶20} In her second assignment of error, Merritt argues that the trial

court’s finding that Beair was a resident at her apartment was against the manifest

weight of the evidence. Specifically, Merritt argues that there was no evidence

that Beair was a resident of her apartment, since both she and Beair testified that



                                       -11-
Case No. 8-09-19


he only stayed overnight approximately one night every one to two weeks and that

based on the totality of the circumstances, he maintained residences elsewhere.

       {¶21} Judgments supported by some competent, credible evidence going to

all the essential elements of the case will not be reversed by a reviewing court as

being against the manifest weight of the evidence. C. E. Morris Co. v. Foley

Constr. Co. (1978), 54 Ohio St.2d 279, 280. “[W]hen reviewing a judgment under

a manifest-weight-of-the-evidence standard, a court has an obligation to presume

that the findings of the trier of fact are correct.” State v. Wilson, 113 Ohio St.3d

382, 2007-Ohio-2202, ¶24, citing Seasons Coal Co., Inc. v. Cleveland (1984), 10

Ohio St.3d 77, 80-81. Mere disagreement over the credibility of witnesses or

evidence is not sufficient reason to reverse a judgment. Id.

       {¶22} Because we determined in our analysis of Merritt’s first assignment

of error that the lease term regarding visitation prohibited guests from staying at

the community longer than seven aggregate days in a six-month period without

obtaining prior consent of the management or applying to have their names added

to the lease, and, because Merritt and Beair’s own testimony established that Beair

stayed at the residence approximately once every one to two weeks for a four- or

five-month period, we consequently find that sufficient evidence existed that Beair

stayed at the residence more than seven days in a six-month period and that

Merritt thereby violated the terms of her lease.



                                        -12-
Case No. 8-09-19


       {¶23} Accordingly, we overrule Merritt’s second assignment of error.

                             Assignment of Error No. III

       {¶24} In her third assignment of error, Merritt argues that the trial court

erred by failing to find that the lease addendum violated her constitutional right to

privacy because, she alleges, the addendum required that a guest be considered a

resident if that guest stayed at an apartment seven separate nonconsecutive days in

a six-month period. Specifically, Merritt argues that freedom to invite guests into

one’s home is within the zone of privacy that extends to landlord-tenant

relationships and that the trial court’s interpretation of the lease addendum unduly

burdened her right to make decisions regarding inviting guests into her home and

intruded on her right to control private aspects of her life.

       {¶25} R.C. 5321.14 governs unconscionable agreements among landlords

and tenants in Ohio and provides as follows:

       If the court as a matter of law finds a rental agreement, or any clause
       thereof, to have been unconscionable at the time it was made, it may
       refuse to enforce the rental agreement or it may enforce the
       remainder of the rental agreement without the unconscionable
       clause, or it may so limit the application of any unconscionable
       clause as to avoid any unconscionable result.

R.C. 5321.14(A).

       {¶26} Additionally, Ohio courts have held that the due-process protections

of the Fourteenth Amendment to the United States Constitution are applicable to

landlords who lease federally subsidized housing to low-income tenants and that


                                         -13-
Case No. 8-09-19


tenants receiving federal housing-assistance payments have a constitutionally

protected property interest in their continued occupancy of subsidized housing.

Showe Mgt. Corp. v. Hazelbaker, 12th Dist. No. CA2005-11-031, 2006-Ohio-

3619, ¶14; Gorsuch Homes, Inc. v. Wooten (1992), 73 Ohio App.3d 426, citing

Cincinnati Metro. Hous. Auth. v. Harris (June 15, 1983), 1st Dist. Nos. C-820540

and C-820541, 1983 WL 8893; Joy v. Daniels (C.A.4, 1973), 479 F.2d 1236;

Lopez v. Henry Phipps Plaza S., Inc. (C.A.2, 1974), 498 F.2d 937; Escalera v.

New York City Hous. Auth. (C.A.2, 1970), 425 F.2d 853; Geneva Towers Tenants

Org. v. Federated Mtge. Investors (C.A.9, 1974), 504 F.2d 483.

      {¶27} Further, Ohio courts have held that landlords operating federal

public-housing projects are required to comply with all applicable federal rules

and regulations. Ivywood Apts. v. Bennett (1976), 51 Ohio App.2d 209, 214.

Section 1715z-1b, Title 12, U.S. Code, governing tenant participation in

multifamily housing projects, provides as follows:

      (2) project owners not interfere with the efforts of tenants to obtain
      rent subsidies or other public assistance;

      (3) leases approved by the Secretary provide that tenants may not be
      evicted without good cause or without adequate notice of the reasons
      therefor and do not contain unreasonable terms and conditions. * * *

(Emphasis added.) Additionally, Section 966.4, Title 24, C.F.R., governing lease

requirements under HUD, provides that:




                                       -14-
Case No. 8-09-19


      (d) Tenant’s right to use and occupancy. (1) The lease shall provide
      that the tenant shall have the right to exclusive use and occupancy of
      the leased unit by the members of the household authorized to reside
      in the unit in accordance with the lease, including reasonable
      accommodation of their guests. The term guest is defined in 24 CFR
      5.100.

(Emphasis added.) As used in Section 966.4, Title 24, C.F.R., “guest” is defined

as “a person temporarily staying in the unit with the consent of a tenant or other

member of the household who has express or implied authority to so consent on

behalf of the tenant. * * *.” Section 5.100, Title 24, C.F.R.

         {¶28} Regarding the reasonable accommodation of guests, an Ohio court

has found that “even tenants in subsidized housing do not live at the whim of the

landlord and may have overnight guests if they choose,” but that it is not unfair for

the terms of a lease “to require a tenant to notify the management of a federally

funded low-income housing project of changes within the household which may

alter the rate of rent or which may require a larger apartment.” New Boston

Kiwanis Hous. Dev. Corp. v. Sparks (Apr. 14, 1992), 4th Dist. No. 1957, 1992 WL

79561.

         {¶29} Although it does not appear that an Ohio court has examined

situations substantially similar to that sub judice, several other state and federal

courts have.

         {¶30} In Messiah Baptist Hous. Dev. Fund Co., Inc. v. Rosser (1977), 92

Misc.2d 383, 400 N.Y.S.2d 306, a landlord leasing public housing sought to evict


                                        -15-
Case No. 8-09-19


its tenant on the basis that she permitted an unrelated male to visit her apartment

and remain overnight an average of two to three nights per week. The landlord

alleged that the tenant’s actions violated the terms of the lease regarding family

composition and eligibility requirements and the lease provision requiring that the

apartment not be used for any purpose other than a private dwelling for the tenant

and her family. The court concluded that the terms of the lease did not specifically

prohibit the tenant’s behavior, and thus that she could not be evicted on that basis.

       {¶31} In McKenna v. Peekskill Hous. Auth. (C.A.2, 1981), 647 F.2d 332,

tenants of a public-housing project sought injunctive and declaratory relief against

the housing authority due to its “house rule” regulating visitors, which they argued

violated their constitutional rights to privacy and freedom of association. The rule

in question required tenants to register all overnight visitors with the management

office and obtain approval from the management prior to the visit. The court

concluded that the rule “clearly limited the tenants’ freedom to associate and

intruded on their privacy” due to the fact that it required all overnight guests to

register, that visits had to be approved under a broad standard of “reasonableness,”

and that the management logged the identities of the guests into the tenant files.

647 F.2d at 335.     The court acknowledged that the housing authority had a

legitimate interest in “maintaining safe, decent housing and in keeping track of

occupancy and eligibility in public housing,” but that this interest needed to be



                                        -16-
Case No. 8-09-19


served by a reasonably narrow means, which the housing authority had failed to

demonstrate. Id.

       {¶32} In Ashley Court Ents. v. Whittaker (N.J.App.1991), 592 A.2d 1228,

the landlord of a public-housing project terminated a tenant’s lease on the basis

that she had an unauthorized occupant in her apartment in violation of the lease

terms. The pertinent term of the lease provided that “[i]t is understood and agreed

between LANDLORD and TENANT that the tenant may be permitted to have a

guest(s) visit their household. However, an adult person(s) or children making

reoccurring visits or one continuous visit of seven (7) or more days and nights in a

thirty (30) day period will be considered a violation of the lease and cause for

termination.” 592 A.2d at 1231. The court found that a violation of this term of

the lease could not be the basis for an eviction action because the visitor restriction

was unreasonable and interfered with the covenant of quiet enjoyment set forth in

the lease, and thus was unenforceable.

       {¶33} In Ritter v. Cecil Cty. Office of Hous. & Community Dev. (C.A.4,

1994), 33 F.3d 323, a public-housing agency terminated the receipt of federal

housing assistance by a tenant upon determining that nonfamily members had

been residing at her subsidized apartment for longer than the two-week visitation

period for nonfamily members permitted by a housing-agency rule. The tenant

brought an action against the housing agency pursuant to Section 1983, Title 42,



                                         -17-
Case No. 8-09-19


U.S. Code, arguing that the two-week visitation rule was not permitted by the

applicable federal regulations governing the housing-project program and that the

rule violated her constitutional rights to privacy and freedom of association.

       {¶34} The rule at issue in Ritter provided that “[a]ll families who receive

assistance from the [housing agency] are entitled to have house guests. Because

HUD regulations do not specify the length of reasonable stay by a house guest, the

[housing agency] will interpret ‘reasonable stay’ as not to exceed two (2) weeks in

any one year cycle. House guests staying beyond 2 weeks total should be reported

to the [housing agency] as “additional” family members.” 33 F.3d at 325.

       {¶35} The tenant in Ritter questioned the reasonableness of the guest-

visitation rule, arguing that “a rule that defines residency as any visitation

exceeding two weeks is not authorized by statute and that the agency should have

conducted a more general inquiry into whether [her guest] was a “resident”

without relying on the harsh two-week rule.”         33 F.3d at 328.      The court

acknowledged that “[the tenant’s] argument presents the frequently occurring

problem of drawing lines in gray areas that do not readily lend themselves to

definition by line-drawing. In the final analysis, no houseguest is permanent.” 33

F.3d at 329. Ultimately, the court concluded that the housing agency acceptably

interpreted the federal regulations’ requirement that the unit be used only for the

residence of the approved family by establishing a two-week period as



                                        -18-
Case No. 8-09-19


distinguishing a guest’s visitation from an improper residency. Thus, the court

found that the rule was not inconsistent with federal regulations nor unreasonable.

       {¶36} In Norwich Hous. Auth., 26 Conn.L.Rptr. 258, a housing authority

evicted a tenant for permitting an unauthorized person to become an occupant of

her apartment without obtaining its consent. The lease was month-to-month, and

the provision at issue provided that “[g]uests may stay in your apartment for seven

(7) days without the prior approval of the authority. However, at the expiration of

this seven (7) day period, you must have the authority’s approval for any guests to

stay in your apartment. Requests for guests to remain beyond this (7) day period

should be made in writing to the executive director of the authority.” Id. The

tenant argued that this guest policy was unenforceable because it violated her

constitutional right to privacy. The court found that as the lease contained a

provision specifically addressing visitation and requiring approval for guests

staying more than seven days during the one-month lease term, it was

distinguishable from Rosser, 400 N.Y.S.2d 306, which contained no such lease

provision, and from Whittaker, 592 A.2d 1228, which flatly prohibited guests from

staying beyond the visitation period, with no possibility of management approval

beyond that period. The court further found that unlike McKenna, 647 F.2d 332,

the rule did not require tenants to register and obtain prior approval for any and




                                       -19-
Case No. 8-09-19


every overnight guest, and thus, that it was less intrusive and did not constitute an

invasion of the tenant’s privacy.

       {¶37} Here, the term of the lease restricting visitation at Heritage

prohibited guests from staying at the community “for longer than a total of one (1)

week in any six-month period, unless they get prior consent from the owner or

manager.” (Emphasis added.) The aggregate seven days of visitation per six-

month period permitted in the lease is virtually identical to the two-week period of

visitation per one-year cycle found to be reasonable under the federal regulations

by the court in Ritter, 33 F.3d 323. Additionally, the visitation requirement at

issue does not reach the restrictiveness of those presented in McKenna, 647 F.2d

332, and Whittaker, 592 A.2d 1228, as it does not require tenants to register all

overnight visitors and obtain prior approval from the management, and it does not

flatly prohibit all visitations beyond the defined period. In contrast, the provision

states that visitation may be extended beyond the one-week period upon

management approval. Finally, in contrast to Rosser, 400 N.Y.S.2d 306, and

similar to Majewski, 26 Conn.L.Rptr. 258, the lease addendum contains a term

specifically regulating visitation. In light of the preceding, we find that the guest

restriction is neither unreasonable under the applicable regulations nor in violation

of Merritt’s constitutional right to privacy.

       {¶38} Accordingly, we overrule Merritt’s third assignment of error.



                                         -20-
Case No. 8-09-19


       {¶39} Having found no error prejudicial to the appellant herein, in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment affirmed.

       WILLAMOWSKI, P.J., and PRESTON, J., concur.

                            _____________________




                                        -21-